UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6966



HENRY CLIFFORD BYRD, SR.,

                                              Plaintiff - Appellant,

          versus


CATHERINE C. EAGLES; W. DANIEL FLOYD; RICHARD
E. PARROSH; HENRY E. FRYE, JR.,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-03-1110-1)


Submitted:   September 16, 2004       Decided:   September 23, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry Clifford Byrd, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Henry Clifford Byrd, Sr., appeals the district court’s

order dismissing as frivolous his “criminal complaint.” Our review

of   the   record   and   the   district   court   opinion   adopting   the

magistrate judge’s recommendation discloses no reversible error.

Accordingly, we affirm for the reasons stated by the district

court. See Byrd v. Eagles, No. CA-03-1110-1 (M.D.N.C. filed May 3,

2004 & entered May 4, 2004).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                 AFFIRMED




                                   - 2 -